IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOE CLARK TURNER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2423

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 15, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark Hulsey, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.